DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  
With regard to independent claim 1, although the prior art teaches an optical imaging lens, from an object side to an image side in order along an optical axis comprising: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, and a sixth lens element, the first lens element to the sixth lens element each having an object-side surface facing toward the object side and allowing imaging rays to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through, wherein: an optical-axis region of the object-side surface of the first lens element is convex; a periphery region of the image-side surface of the first lens element is convex; a periphery region of the object-side surface of the second lens element is convex; a periphery region of the object-side surface of the third lens element is convex; an optical-axis region of the image-side surface of the fourth lens element is convex; the fifth lens element has positive refracting power; and the sixth lens element has positive refracting power; wherein only the above-mentioned six lens elements of the optical imaging lens have refracting power, the prior art fails to teach such an optical imaging lens simultaneously satisfying the conditional expression HFOV/Fno > 19.900°, as defined and claimed. 
With regard to dependent claims 2-7, claims 2-7 are allowable as they depend, directly or indirectly, from independent claim 1 and therefore inherit all of the limitations of the claim from which they depend.
With regard to independent claim 8, although the prior art teaches an optical imaging lens, from an object side to an image side in order along an optical axis comprising: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, and a sixth lens element, the first lens element to the sixth lens element each having an object-side surface facing toward the object side and allowing imaging rays to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through, wherein: an optical-axis region of the object-side surface of the first lens element is convex; a periphery region of the image-side surface of the first lens element is convex; a periphery region of the image-side surface of the second lens element is concave; a periphery region of the object-side surface of the third lens element is convex; an optical-axis region of the image-side surface of the fourth lens element is convex; the fifth lens element has positive refracting power; and the sixth lens element has positive refracting power; wherein only the above-mentioned six lens elements of the optical imaging lens have refracting power, the prior art fails to teach such an optical imaging lens simultaneously satisfying the conditional expression HFOV/Fno > 19.900°, as defined and claimed. 
With regard to dependent claims 9-14, claims 9-14 are allowable as they depend, directly or indirectly, from independent claim 8 and therefore inherit all of the limitations of the claim from which they depend.
With regard to independent claim 15, although the prior art teaches an optical imaging lens, from an object side to an image side in order along an optical axis comprising: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, and a sixth lens element, the first lens element to the sixth lens element each having an object-side surface facing toward the object side and allowing imaging rays to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through, wherein: an optical-axis region of the object-side surface of the first lens element is convex; a periphery region of the image-side surface of the first lens element is convex; a periphery region of the object-side surface of the third lens element is convex; an optical-axis region of the image-side surface of the fourth lens element is convex; the fifth lens element has positive refracting power; and the sixth lens element has positive refracting power; wherein only the above-mentioned six lens elements of the optical imaging lens have refracting power, the prior art fails to teach such an optical imaging lens simultaneously satisfying the conditional expression HFOV/Fno > 19.900°, as defined and claimed. 
With regard to dependent claims 16-20, claims 16-20 are allowable as they depend, directly or indirectly, from independent claim 15 and therefore inherit all of the limitations of the claim from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
20 July 2022